Name: 85/125/EEC: Council Decision of 11 February 1985 concerning the conclusion of the Agreement extending the Temporary Arrangement on concerted disciplines between the European Economic Community and Spain on imports of cheese into Spain
 Type: Decision
 Subject Matter: trade;  European construction;  processed agricultural produce;  Europe
 Date Published: 1985-02-16

 Avis juridique important|31985D012585/125/EEC: Council Decision of 11 February 1985 concerning the conclusion of the Agreement extending the Temporary Arrangement on concerted disciplines between the European Economic Community and Spain on imports of cheese into Spain Official Journal L 048 , 16/02/1985 P. 0033*****COUNCIL DECISION of 11 February 1985 concerning the conclusion of the Agreement extending the Temporary Arrangement on concerted disciplines between the European Economic Community and Spain on imports of cheese into Spain (85/125/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Spain, invoking Article XIX of the General Agreement on Tariffs and Trade (GATT), has taken safeguard measures against imports of cheese of which the European Economic Community is the principal supplier; Whereas the Commission has entered into negotiations with Spain under Article XIX of the GATT; whereas it has reached an agreement with that country concerning imports of Community cheese into Spain in 1985; whereas that agreement is considered satisfactory, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and Spain, in the form of agreed minutes, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 11 February 1985. For the Council The President G. GORIA